DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 includes the limitation “a self-expanding stent devoid of the inflatable means.” However, claim 1 which claim 9 depends from includes the limitation “an inflatable means for inflating the pre-crimped stent” which properly invokes 35 U.S.C. 112(f) wherein the resulting structure is a balloon. However, claim 9 negates the means plus function and claims a self-devoid of the inflatable means. This limitation is indefinite and does not further limit claim 1. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 includes the limitation “an inflatable means for inflating the pre-crimped stent” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. A prior art disclosing a balloon to expand the stent would meet this limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. U.S. Publication 2010/0217385.
Regarding Claim 1, Thompson et al. discloses a medical device (600) for restricting pulmonary blood flow in one or more pulmonary arteries, the medical device comprising: a pre-crimped stent (602) mounted on an inflatable means for inflating the pre-crimped stent, wherein the inflatable means is in an uninflated state during deployment of the pre-crimped stent; and a membrane (603) including a centrally positioned opening with a after deployment, the pre-crimped stent at a first expandable diameter is operably configured to establish contact with one or more walls of the one or more pulmonary arteries in response to an inflated state of the inflatable means and (b) the inflated state of the inflatable means further enables adjusting of the second expandable diameter of the centrally positioned opening in proportion with the first expandable diameter of the pre-crimped stent for restricting the pulmonary blood flow in the one or more pulmonary arteries” is a recitation of intended use of the device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 2, Thompson et al. discloses wherein the inflatable means is a balloon (paragraphs [0019], [0041], [0048] and [0055).
Regarding Claim 4, Thompson et al. discloses wherein the inflatable means is in an inflated state after deployment within one or more pulmonary arteries in accordance with a diameter of the one or more pulmonary arteries (paragraphs [0013-0014]).
Regarding Claims 5, 6, Thompson et al. discloses wherein the membrane (603) is made of a polyester fiber material, wherein the polyester fiber is polytetrafluoroethylene (paragraph [0048]).
Regarding Claim 7, the limitation “is surgically extricated from the one or more pulmonary arteries during a palliative corrective surgery” is a recitation of intended use.  
Regarding Claim 8, Thompson et al. discloses the device is deployed by means of a catheter into one or more pulmonary arteries (paragraph [0014]). This limitation is an intended use of the device delivered via a balloon catheter. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldie U.S. Publication 2017/0215885 A1.

    PNG
    media_image1.png
    727
    670
    media_image1.png
    Greyscale

Regarding Claims 1, 9, Goldie et al. discloses a medical device (10) for restricting pulmonary blood flow in one or more pulmonary arteries, the medical device comprising: a pre-crimped stent (14) mounted on an inflatable means for inflating the pre-crimped stent (paragraphs [0020-0021], [0025], wherein the inflatable means is in an uninflated state during deployment of the pre-crimped stent, wherein the pre-crimped stent is self-expanding devoid of the inflatable means (paragraphs [0007] and [0020]); and a membrane (12) including a centrally positioned opening with a second expandable diameter (paragraph [0027] discloses the membrane stretches via the balloon catheter and retains its new, now larger diameter), wherein the membrane covers one end of the pre-crimped stent (see the annotated Figure 1 above). The limitation “after deployment, the pre-crimped stent at a first expandable diameter is operably configured to establish contact with one or more walls of the one or more pulmonary arteries in response to an inflated state of the inflatable means and (b) the inflated state of the inflatable means further enables adjusting of the second expandable diameter of the centrally positioned opening in proportion with the first expandable diameter of the pre-crimped stent for restricting the pulmonary blood flow in the one or more pulmonary arteries” is a recitation of intended use of the device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 2, Goldie et al. discloses wherein the inflatable means is a balloon (paragraphs [0020-0021], [0024], [0027]).
Regarding Claim 4, Goldie et al. discloses wherein the inflatable means is in an inflated state after deployment within one or more pulmonary arteries in accordance with a diameter of the one or more pulmonary arteries (paragraphs [0020], [0027]).
Regarding Claims 5, 6, Goldie et al. discloses wherein the membrane (12) is made of a polyester fiber material, wherein the polyester fiber is polytetrafluoroethylene (paragraph [0027]).
Regarding Claim 7, the limitation “is surgically extricated from the one or more pulmonary arteries during a palliative corrective surgery” is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Regarding Claim 8, Goldie et al. discloses the device is deployed by means of a catheter into one or more pulmonary arteries (paragraphs [0020-0022]). This limitation is an intended use of the device delivered via a balloon catheter. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. U.S. Publication 2010/0217385 A1 in view of Kassab et al. U.S. Publication 2012/0289951 A1.
Regarding Claim 3, Thompson et al. discloses the stent frame is formed of metal (paragraph [0041]). However, Thompson et al. does not expressly disclose wherein the pre-crimped stent is made of a combination of nickel and cadmium. Kassab et al. teaches a medical device (10) in the same field of endeavor comprising a stent (20) formed of a metal and a polymeric membrane 50 formed from polytetrafluoroethylene (paragraphs [0010], [0015] and [0025]), wherein Kassab et al. teaches the metal is a combination of nickel and cadmium (paragraphs [0010], [0016] and [0035]) for the purpose of having a stent formed from a biocompatible material sufficient to maintain both expansion, integrity and function of the device (paragraph [0034]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson’s stent to further include a metal formed from a combination of nickel and cadmium as taught by Kassab et al. for the purpose of having a stent formed from a biocompatible material sufficient to maintain both expansion, integrity and function of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774